DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
The amendment filed 12/23/21 is acknowledged. Claims 1-14 are pending. Claims 1, 8 are amended. Claims 15-20 have been canceled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) compare the recorded pressure two-dimensional image of the subject with a candidate pressure two-dimensional image from the set of reference pressure two-dimensional images. The abstract idea is part of the Mathematical Concepts and/or Organizing Human Activity group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer, data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity, there is no improvement to a computer or other technology, does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, does not apply the abstract idea with, or by use of, a particular machine. The additional elements are identified as follows: a computer system with processor, display and pressure sensing 
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated non-patent literature cited herewith – see “Hause et al. Wireless Pressure Ulcer Prevention Device; 2012”.  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  The Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable under Sarrafzadeh et al. (US 2012/0323501 A1 – cited by Applicant), hereinafter Sarrafzadeh in view of Rzeszotarski et al. (AN INTRODUCTION TO TWO-DIMENSIONAL FAST FOURIER TRANSFORMS AND THEIR APPLICATIONS; 1983), hereinafter Rzeszotarski.
Regarding Claim 1, and 8 Sarrafzadeh teaches: A computer system  (figure 1 and 2; title) for identifying a body posture adopted by a subject, the computer system including a pressure sensing assembly comprising pressure sensitive pixels (figure 3-6, paragraph 0105) and a non-transitory computer-readable medium having computer-readable instructions stored thereon that are configured to be executed by a processor (paragraph 0039) to perform the following functions: obtain a set of reference pressure two-dimensional images (paragraph 0091), including a plurality of candidate pressure two-dimensional images associated with a plurality of known body postures including two or more of foetus, log, yearner, soldier, freefaller and starfish (paragraph 0099-0102; figure 16); obtain a recorded pressure two-dimensional image of the subject from the pressure sensing assembly; compare the recorded pressure two-dimensional image of the subject with a candidate pressure two-dimensional image from the plurality of candidate pressure two-dimensional images to determine a first body posture from the plurality of known body postures to obtain a first recorded two-dimensional image adopting the second body posture; repeat the comparing function until the recorded pressure two-dimensional image matches one of the plurality of the candidate pressure two-dimensional images to determine a first body posture from the plurality of known body postures (paragraph 0101); repeat the comparing function until the recorded pressure two-dimensional image matches another of the plurality of the candidate pressure two-dimensional images to determine a second body posture from the plurality of known body postures to obtain a second recorded two-dimensional image adopting the second body posture (paragraph 0101; system captures pressure map in real time; and can know if a patient stays in the same position, therefore it is implied that the system repeats the comparing function); and display a user interface of the first recorded pressure two-dimensional image adopting the first body posture and the second recorded pressure two-dimensional image adopting the second body posture (paragraph 0039; real-time feedback of pressure distributions and visualizations; implies that a first and second posture would be displayed; fig 10, 15, 17) to reposition the subject to prevent a 
Sarrafzadeh does not explicitly mention that the comparing happens in two dimensions. 
Rzeszotarski teaches the use of two-dimensional Fourier Transforms in image comparison and template matching using correlation (page 316 column 2 – page 317 column 1). It would have been obvious to one of ordinary skill in the art, before the invention to have modified the computer system of Sarrafzadeh to compare the recorded and candidate pressure images in two dimensions as the substitution of one image comparison method for another would have yielded predictable results of determining image similarity to one of ordinary skill in the art. 

Claims 2, 5, 9, 12, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable under Sarrafzadeh in view of Rzeszotarski, in view of Pataky et al. (US 2010/0296752 A1 – previously cited), hereinafter Pataky.
Regarding Claim 2, 9, Sarrafzadeh in view of Rzeszotarski teaches: The computer system of claim 1, 8. While Sarrafzadeh teaches the use of images with pixels for each pressure map (paragraph 0105), Sarrafzadeh in view of Rzeszotarski does not explicitly state that each of the reference pressure two-dimensional images is comprised of pixels, each having an associated pressure value. Pataky teaches processing pressure two-dimensional images for analysis such that  pressure two-dimensional images is comprised of pixels, each having an associated pressure value (paragraph 0004; 0060-0061; paragraph 0037). It would have been obvious to one of ordinary skill in the art before the invention to have modified the computer system such that each of the reference pressure two-dimensional images is comprised of pixels, each having an associated pressure value so that a pressure distribution can be inferred from a reference image and compared to a similar recorded image for analysis.
Regarding Claim 5, 12, Sarrafzadeh in view of Rzeszotarski teaches: The computer system of claim 1, 8. While Sarrafzadeh teaches the use of images with pixels for each pressure map (paragraph 0105), Sarrafzadeh in view of Rzeszotarski does not explicitly state that each of the recorded pressure two-dimensional images is comprised of pixels that have an associated pressure value. Pataky teaches processing pressure two-dimensional images for analysis such that  pressure two-dimensional images is comprised of pixels, each having an associated pressure value (paragraph 0004; 0060-0061; paragraph 0037; thus pixel bordering other pixels would have a ‘bordering’ pressure value). It would have been obvious to one of ordinary skill in the art before the invention to have modified the computer system such that each of the recorded pressure two-dimensional images is comprised of pixels, each having an associated pressure value (any pressure value associated with a bordering pixel would be considered a bordering pressure value) so that a pressure distribution can be inferred from a recorded image and compared to a similar reference image for analysis.

Claim 3-4, 6-7,  10-11, 13-14, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarrafzadeh in view of Rzeszotarski, in view Pataky in view of Wang (US 6,483,940 B1 previously cited).
Regarding Claim 3, 10 Sarrafzadeh in view of Rzeszotarski, in view Pataky teaches: The computer system of claim 2, 9. Sarrafzadeh in view of Rzeszotarski does not explicitly mention wherein the functions to be executed by the processor  further include: for each candidate pressure two-dimensional image associated with the plurality of known body postures, remove pixels having pressure values below a first threshold. 
Pataky teaches remove pixels having pressure values below a first threshold (paragraph 0068; Examiner notes this would apply to all pixels, interior and bordering) in order to obtain a more accurate pressure map. It would have been obvious to one of ordinary skill in the art, before the invention to 
Sarrafzadeh in view of Rzeszotarski, in view Pataky does not mention identify local maxima by selecting pixels whose pressure value is greater than or equal to all bordering pixels; and cluster the local maxima into sets of a given size.
Wang teaches segmenting an image (title; abstract) in order to extract features of an image and statistically analyze an image (col 3 ln 40-45) wherein an image is clustered into groups based on the presence of a local maxima (col 1). It would have been obvious to one of ordinary skill in the art, before the invention, to have modified the invention to include identify local maxima by selecting pixels whose pressure value is greater than or equal to all bordering pixels; and cluster the local maxima into sets of a given size in order to extract features for analysis of the pressure map.
Regarding Claim 4, 11 Sarrafzadeh in view of Rzeszotarski, in view Pataky in view of Wang teach: The computer system of claim 3, 10. Sarrafzadeh in view of Rzeszotarski, in view Pataky does not mention wherein the function further includes: obtain a point average for each set of local maxima.
Wang teaches that calculating the average value of a pixel cluster can represent an additional feature for analysis in an image (col 3, line 40-52). It would have been obvious to one of ordinary skill in the art, before the invention, to have included obtaining a point average for each set of local maxima in order to extract features for analysis of the pressure map.
Regarding Claim 6, 13, Sarrafzadeh in view of Rzeszotarski, in view Pataky teaches: The computer system of claim 5, 12. Sarrafzadeh in view of Rzeszotarski, does not explicitly mention wherein the functions to be executed by the processor further include: for each candidate pressure image, remove pixels having pressure values below a first threshold. 
Pataky teaches remove pixels having pressure values below a first threshold (paragraph 0068; Examiner notes this would apply to all pixels, interior and bordering) in order to obtain a more accurate 
Sarrafzadeh in view of Rzeszotarski, in view Pataky does not mention identify local maxima by selecting pixels whose pressure value is greater than or equal to all bordering pixels; and cluster the local maxima into sets of a given size.
Wang teaches segmenting an image (title; abstract) in order to extract features of an image and statistically analyze an image (col 3 ln 40-45) wherein an image is clustered into groups based on the presence of a local maxima (col 1). It would have been obvious to one of ordinary skill in the art, before the invention, to have modified the invention to include identify local maxima by selecting pixels whose pressure value is greater than or equal to all bordering pixels; and cluster the local maxima into sets of a given size in order to extract features for analysis of the pressure map.
Regarding Claim 7 and 14, Sarrafzadeh in view of Rzeszotarski, in view Pataky in view of Wang teach: The computer system of claim 6 and 13. While Pataky mentions that any processing on the recorded pressure two-dimensional image of the subject is similar to the processing done on the reference pressure two-dimensional images (paragraph 0037; 0145 register images similarly i.e. the functions performed on references and recorded images can be similar in nature), Sarrafzadeh in view of Rzeszotarski in view of Pataky does not mention wherein the function executed by the processor further includes: obtain a point average for each set of local maxima.
Wang teaches that calculating the average value of a pixel cluster can represent an additional feature for analysis in an image (col 3, line 40-52). It would have been obvious to one of ordinary skill in 

Response to Amendment and Arguments
Regarding 35 U.S.C. 101 rejections, Applicant argues that the claims integrate into a practical application. Applicant further notes that repositioning a subject prevents pressure injury and thus is a practical application. Examiner respectfully disagrees. “Repositioning the subject” is merely recited in the claims as intended use and this limitation lacks patentable weight. Further, Examiner notes that as the systems is not performing the “repositioning”, this judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer, data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity, there is no improvement to a computer or other technology, does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, does not apply the abstract idea with, or by use of, a particular machine. 
Regarding 35 U.S.C. 102/103 rejections, Applicant’s argues that Sarrafzadeh fails to teach comparing the images in two-dimensions. Examiner agrees and the rejection is withdrawn. However upon further search and consideration, a new rejection with newly found prior art is presented above. 
Applicant further argues on the top of page 8 of the remarks that paragraph 0143-0144 of the Specification provides support for the limitation “comparing in two dimensions”. Examiner respectfully disagrees. There is no mention that the comparison is 2-dimensional. However, Examiner notes that the Specification mentions various comparison algorithms such as particle component analysis, support vector machine, K-mean, two-dimensional fast Fourier analysis, earth movers distance and the like (paragraph 0146 as filed). It is known in the art (as can be seen from the newly found prior art) that . 
Conclusion                                                                                                                                                                                                 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JAY B SHAH/Examiner, Art Unit 3791